Spencer, Ch. J.
This Court has power to relieve against all illegal imprisonments, either in civil or criminal cases. It is a power derived from the common law, and I know of ^no limit to it, but our sound discretion. But we are of opinion, that the writ of habeas corpus is not the proper remedy for the defendant in this case, and shall not, therefore, discharge him from imprisonment on this writ. We have again looked into the affidavits on which the motion was made on the first day of the term, and on reconsidering the case, we are satisfied that there was nothing to warrant the practice pursued by the attorney of the plaintiffs 5 and that it was merely an experiment on their part, to get their money, supposing, probably, that if the defendant was taken in execution, at so great a distance from his home, he would find some means to satisfy the debt. We, therefore, direct that the rule granted on the first application, be amended, by striking out that part of it, making it a condition of his discharge, that the defendant should stipulate not to bring an action for a false imprisonment.
Rule accordingly.